USCA4 Appeal: 19-4513      Doc: 44         Filed: 07/21/2022    Pg: 1 of 6




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 19-4513


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        GARLAND EDWARD MORHEAD, JR.,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Middle District of North Carolina, at
        Greensboro. Catherine C. Eagles, District Judge. (1:18-cr-00412-CCE-1)


        Submitted: May 10, 2022                                           Decided: July 21, 2022


        Before GREGORY, Chief Judge, and WYNN and HARRIS, Circuit Judges.


        Dismissed in part and affirmed in part by unpublished per curiam opinion.


        ON BRIEF: Mark R. Sigmon, MILBERG COLEMAN BRYSON PHILLIPS
        GROSSMAN, PLLC, Raleigh, North Carolina, for Appellant. Sandra J. Hairston, United
        States Attorney, Kyle D. Pousson, Assistant United States Attorney, OFFICE OF THE
        UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 19-4513       Doc: 44        Filed: 07/21/2022     Pg: 2 of 6




        PER CURIAM:

                 Garland Edward Morehead, Jr., appeals his convictions and 192-month sentence

        imposed following his guilty pleas to possession of a firearm by a convicted felon (Counts

        1 and 4), in violation of 18 U.S.C. § 922(g)(1), and possession with intent to distribute a

        quantity of heroin (Count 2), in violation of 21 U.S.C. § 841(a)(1), (b)(1)(C). On appeal,

        Morehead’s counsel filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

        stating that there are no meritorious grounds for appeal but questioning the substantive

        reasonableness of Morehead’s sentence. The Government then moved to dismiss based on

        the appeal waiver contained in Morehead’s plea agreement. For the reasons that follow,

        we dismiss in part and affirm in part.

                 We review the validity of an appeal waiver de novo. United States v. Thornsbury,

        670 F.3d 532, 537 (4th Cir. 2012). An appeal waiver “preclude[s] a defendant from

        appealing a specific issue if the record establishes that the waiver is valid and the issue

        being appealed is within the scope of the waiver.” United States v. Archie, 771 F.3d 217,

        221 (4th Cir. 2014). A defendant validly waives his appeal rights if he agreed to the waiver

        “knowingly and intelligently.” United States v. Manigan, 592 F.3d 621, 627 (4th Cir.

        2010).

                 Our review of the record confirms that Morehead’s appeal waiver is valid and

        enforceable. We conclude, however, that the waiver applies only to Count 4. As relevant

        here, Morehead initially pleaded guilty, without a plea agreement, only to Counts 1 and 2.

        Later, in exchange for the Government’s dismissal of another charge, Morehead opted to

        plead guilty to Count 4—a deal memorialized in the plea agreement. Importantly, the

                                                     2
USCA4 Appeal: 19-4513      Doc: 44          Filed: 07/21/2022     Pg: 3 of 6




        agreement unambiguously used the singular forms of “conviction” and “sentence” when

        defining the waiver’s scope. Moreover, other than a brief description of the counts charged

        in the indictment, the plea agreement made no mention of Counts 1 and 2, thereby

        suggesting that those counts were not part of the parties’ bargain. So, applying general

        principles of contract law and construing any ambiguities against the Government, see

        United States v. Boutcher, 998 F.3d 603, 608–09 (4th Cir. 2021), we find that the appeal

        waiver does not bar Morehead’s appeal as to Counts 1 and 2. Accordingly, we grant the

        Government’s motion to dismiss only as to Count 4.

               Turning to the unwaived portion of this appeal, we review a defendant’s sentence

        “under a deferential abuse-of-discretion standard.” Gall v. United States, 552 U.S. 38, 41

        (2007). Here, after correctly calculating a Sentencing Guidelines range of 210 to 262

        months, the district court imposed a downward variance sentence of 192 months. Such a

        below-Guidelines sentence is presumptively reasonable, United States v. Louthian, 756

        F.3d 295, 306 (4th Cir. 2014), and we see nothing in the record that rebuts that presumption

        or suggests any procedural error in the carceral portion of Morehead’s sentence.

               Finally, when conducting our initial Anders review, we directed the parties to file

        supplemental briefing on the issue of whether the district court procedurally erred by failing

        to explain the bases for imposing the discretionary conditions of supervised release. Upon

        review, we are satisfied that no reversible error occurred.

               When imposing discretionary conditions of supervised release, a district court must

        provide some explanation as to why the conditions are warranted. United States v. Boyd,

        5 F.4th 550, 557 (4th Cir. 2021). “The degree of explanation required—the appropriateness

                                                      3
USCA4 Appeal: 19-4513      Doc: 44         Filed: 07/21/2022     Pg: 4 of 6




        of brevity or length, conciseness or detail, when to write, what to say—varies with the

        complexity of a given case.” Id. (cleaned up). At bottom, “a sentencing court must always

        offer enough of an explanation to satisfy us that it has considered the parties’ arguments

        and has a reasoned basis for exercising its own legal decision-making authority.” Id. at

        559 (cleaned up). As relevant here, a court must specifically explain the bases for a

        discretionary condition of supervised release unless (1) the reasons are “self-evident,”

        (2) the defendant did not raise any nonfrivolous objections to the condition, and (3) the

        court provided an adequate explanation for the sentence as a whole. Id. (internal quotation

        marks omitted).

               As an initial matter, we conclude that the district court adequately explained the

        sentence as a whole and that Morehead preserved no objection to any of the discretionary

        conditions of supervised release. Thus, the only remaining question is whether the bases

        for these conditions are self-evident. On this point, Morehead challenges conditions

        requiring him to submit to warrantless searches (Special Condition 1), to provide his

        probation officer with any requested financial information (Special Condition 4), and to

        support his dependents and comply with any child support orders (Special Condition 5). *




               *
                 Morehead’s counsel concedes that the reasons for the other two special conditions
        are self-evident. However, counsel neglects to address the 13 standard but discretionary
        conditions imposed on Morehead. If counsel believes the reasons for these conditions are
        self-evident, he should have said so. See United States v. Bernard, 927 F.3d 799, 804 n.2
        (4th Cir. 2019) (discussing Anders counsel’s “inexplicabl[e]” failure to address issue on
        which this Court ordered briefing). In any event, upon our own review, we discern no
        reversible error in the imposition of the standard conditions.

                                                    4
USCA4 Appeal: 19-4513      Doc: 44         Filed: 07/21/2022      Pg: 5 of 6




               In the presentence report (PSR), which the district court adopted without change,

        the probation officer recommended Special Condition 1 due to Morehead’s history of

        committing violent offenses and possessing drugs and firearms.          And as to Special

        Condition 4, the probation officer noted the need to ensure that Morehead earned income

        through lawful means—an especially important concern given Morehead’s spotty work

        history and prior convictions for possession with intent to sell controlled substances.

        Indeed, the district court echoed this concern in explaining the reason for imposing this

        special condition: It was meant “to be sure he’s earning a living through lawful means.”

        J.A. 98. Based on these considerations, we conclude that the reasons for these two

        conditions are self-evident or adequately explained.

               Regarding Special Condition 5, Morehead told his probation officer that he was

        subject to a child support order for his minor daughter, yet the child’s mother disputed

        Morehead’s paternity. Because there is at least some evidence—i.e., Morehead’s own

        account—that Morehead has a child to whom he owes support, we cannot say that the

        district court clearly erred on this point. See United States v. McDonald, 28 F.4th 553, 561

        (4th Cir. 2022) (stating standard of review for factual findings at sentencing).

        Consequently, we conclude that the court did not reversibly err in imposing Special

        Condition 5.

               Accordingly, we grant the Government’s motion in part, dismissing the appeal as to

        Count 4 and affirming the remainder of the appeal. We dispense with oral argument

        because the facts and legal contentions are adequately presented in the materials before this

        court and argument would not aid the decisional process.

                                                     5
USCA4 Appeal: 19-4513   Doc: 44   Filed: 07/21/2022   Pg: 6 of 6




                                                                   DISMISSED IN PART,
                                                                   AFFIRMED IN PART




                                           6